Name: Commission Regulation (EC) No 1807/94 of 22 July 1994 determining the extent to which applications lodged in July 1994 for licences for certain eggs and poultrymeat products under the regime provided for by the Interim Agreements concluded by the Community with Romania and Bulgaria can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 7 . 94 Official Journal of the European Communities No L 189/49 COMMISSION REGULATION (EC) No 1807/94 of 22 July 1994 determining the extent to which applications lodged in July 1994 for licences for certain eggs and poultrymeat products under the regime provided for by the Interim Agreements concluded by the Community with Romania and Bulgaria can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1559/94 of 30 June 1994 laying down detailed rules for the application in the eggs and poultrymeat sector of the regime provided for by the Interim Agreements concluded by the Community, of the one part, and Bulgaria and Romania, of the other part ('), and in parti ­ cular Article 4 (5) thereof, Whereas the applications for import licences lodged for the third quarter of 1994 are , in the case of some products, for quantities less than or equal to the quantities available and can therefore be met in full, but in the case of other products the said applications are for quantities greater than the quantities available and must therefore be reduced by a fixed percentage to ensure a fair distribu ­ tion : Whereas the surplus to be added to the quantity available for the following period should be determined, HAS ADOPTED THIS REGULATION : Article 1 1 . Applications for import licences for the period 1 July to 30 September 1994 submitted under Regulation (EC) No 1559/94 shall be met as referred to in Annex I. 2 . During the first 10 days of the period 1 October to 31 December 1994 applications may be lodged pursuant to Regulation (EC) No 1559/94 for import licences for a total quantity as referred to in Annex II . Article 2 This Regulation shall enter into force on 23 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 July 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 166, 1 . 7. 1994, p. 62 . 23 . 7. 94No L 189/50 Official Journal of the European Communities ANNEX I Group No Percentage of acceptance of import licences submitted for the period 1 July to 30 September 1994 37 26,67 38 100,00 39 100,00 40 100,00 43 100,00 23 . 7 . 94 Official Journal of the European Communities No L 189/51 ANNEX II (tonnes) Group No Total quantity available for the period 1 October to 31 December 1994 37 32,50 38 217,75 39 675,00 40 125,00 43 268,75